DETAILED ACTION
Status of Application
Claims 1-29 are pending in the case.
Claims 1-29 are present for examination.

Current Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite. The claim 1 recites a claimed method of treating ocular pain and inflammation with the administration of a formulation comprising about 0.45% ketorolac tromethamine and about 0.5% carboxymethylcellulose. 
Claims 2-4, 6-7 and its dependent claims recites the limitation "first composition" in claim 1.  There is insufficient antecedent basis for this limitation in the claim and it is also unclear what is the first composition. Is it to the formulation claimed for the method? Is it to a different composition? It does not allow one to ascertain the metes 

Claims 9-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite. The claims recites a claimed method of treatment with a formulation comprising about 0.45% (or 0.45%) ketorolac tromethamine and about 0.5% (or 0.5%) carboxymethylcellulose and but then recites a limitation for a first composition relative to a second composition but it is unclear what is the first composition. Is it to the formulation claimed for the method? Is it to a different composition? It does not allow one to ascertain the metes and bound of the claims. For purposes of examination, the first composition is treated to the recited formulation. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-14, 16-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vehige et al. (U.S. Pat. Pub. 2005/0031697) in view of Simone et al. .
Rejection:
Vehige et al. teaches the method of administering a therapeutic component to the eye comprising the administration of an ophthalmic composition with a therapeutic component including NSAIDS like ketorolac, a retention component including carboxymethylcellulose, and a carrier such as water (claim 1, 10, 12, 24, 26, 40, [paragraph 7, 41, 119,167-168, 194]). The therapeutic component includes ketorolac from about 0.005-about 30%, and a specific range taught is about 0.01-about 1% [164]. The retention/polyanionic component includes carboxymethylcellulose (CMC) and is at least about 0.01%, a specific range of about 0.1-about 5%  is taught [28,112], and the carboxymethylcellulose is taught to be a mixture of different molecular weights  [31-33,71-72,105,113-114, claim 12 and 27-31]. The specific combination of high molecular weight CMC (HCMC) and medium molecular weight CMC (MCMC) is expressly taught and exemplified (Example 1, Example 9 – Figure 2). The inclusion of the retention component like CMC increased retention to or on the cornea to the eye related to ones without the retention component which provided for increased penetration of the therapeutic drug through the cornea and into the eye ([7, 49, 51]).  Additional components for the composition include tonicity agents such as sodium chloride, buffers, acid and bases like hydrochloric acid and sodium hydroxide, and a pH of about 6 to about 8 such as a pH of about 6.8-about 8 ([169-177], Example 1, see full document specifically areas cited). 
each of these components with ranges that embrace the claimed values (active: about 0.01-about 1%, retention/anionic polymer(s): about 0.1-about 5%, blend of HCMC/MCMC at 0.30% and 0.70% which is a ratio of 0.3:0.7 (or about 1:2.33), blends with HCMC at 0.40% and 0.45%). Wherein it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize within the taught ranges/amounts (e.g. ketorolac/active from about 0.01-1%, CMC from about 0.1-about 5%, HCMC/MCMC blend at a ratio of about 0.3:0.7 (1:2.33)) and arrive at the claimed values with a reasonable expectation of success; as it is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art, absent evidence of criticality for the claimed values. 
		Vehige et al. does not expressly teach the treatment of ocular pain and inflammation or the tromethamine form of ketorolac, but does expressly teach the method of administering a therapeutic component including ketorolac with the ophthalmic composition.
	Simone et al. teaches that ketorolac tromethamine is known for treating/controlling pain and inflammation after cataract surgery at 0.5% (abstract, see conclusion), and the eye drops can be given twice a day (methods).  
	Wherein it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use the ketorolac in its tromethamine form for treating pain and inflammation after cataract surgery as suggested by Simone et al., prima facie obvious to use ketorolac in its known ophthalmic form (tromethamine) for its known purpose with a reasonable expectation of success absent evidence of criticality for the claimed from of ketorolac. 
It is also prima facie obvious to utilize ketorolac at and around its known ophthlamically useful concentration of 0.5% (i.e. 0.50% (falling within about 0.45%), and 0.45% (around 0.5%)) which is within the disclosed range of Vehige et al. (therapeutic active: about 0.01-about 1%) with a reasonable expectation of success absent evidence of criticality. It is noted Vehige addresses that the inclusion of the CMC increased retention of the drug to/on the cornea to the eye related to ones without the retention component which provided for increased penetration of the therapeutic drug through the cornea and into the eye (increase bioavailability), wherein the increased bioavailability of the drug would have increased effectiveness on treating the pain and inflammation symptoms (i.e. hyperemia) than a composition without the CMC. While Vehige may not recite the exact amounts for the comparative increase (i.e. up to about 78%, up to about 185%) the amount of improvement would be expected to be the same as the therapeutic profile of the applied formulation is a direct result of as the structural components of the composition and the mode of administration which are met by the prior art above, whereby any component that materially affects the mode of administration or the composition being administered would have to be present in the claims to be commensurate in scope. 

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vehige et al. (U.S. Pat. Pub. 2005/0031697) in view of Simone et al. (Comparison of the .
Rejection:
The teachings of Vehige et al. in view of Simone et al. are addressed above.
Vehige et al. in view of Simone et al. do not expressly teach the inclusion of sodium citrate dihydrate, but does expressly teach the inclusion of citric acid (Vehige et al. [179]).
Rowe et al. teaches that sodium citrate dihydrate and citric acid monohydrate (citric acid) are functional equivalents and is used in ophthalmic solutions from 0.1-2.0% (Table 1, Related Substances).
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to incorporate sodium citrate dihydrate as suggested by Rowe et al., and produce the instant invention; as simple substitution one known functionally equivalent citrate for another is prima facie obvious absent evidence of criticality for the specific claimed form. 

Claims 25-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vehige et al. (U.S. Pat. Pub. 2005/0031697) in view of Simone et al. (Comparison of the efficacy and safety of ketorolac tromethamine 0.5% and prednisolone acetate 1% after cataract surgery - Abstract only) and Rowe et al. (Sodium Citrate Dihydrate) as applied to claim 15 above, further in view of Si et al. (U.S. Pat. 7141607).
Rejection:

While Vehige in view of Simone and Rowe do not teach the exact claimed values for the sodium citrate dihydrate, it does teach the inclusion of sodium citrate dihydrate and its known inclusion in ophthalmic solutions from 0.1-2.0%, wherein it is prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize within the taught range and arrive at the claimed values with a reasonable expectation of success; as it is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art, absent evidence of criticality for the claimed values. 
Vehige in view of Simone and Rowe do not expressly teach the exact claimed values for the sodium chloride, but it does teach the osmolality range to be at least about 200mOsmol, inclusion of sodium chloride as a tonicity agent (osmolality agent, Vehige [169,187]), and exemplifies its inclusion (Vehige, Example 1). 
Si et al. teaches that the osmotic pressure (osmolality) of ophthalmic composition are known to be adjusted between about 40-about 400mOsm, and is achieved by adding salts such as sodium chloride in concentrations ranging between about 0.01-about 1% to the desired osmolality (Col. 7 line 33-50). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to incorporate sodium chloride at the claimed amount, as suggested by Si et al., and produce the instant invention. 
One of ordinary skill in the art would have been motivated to do this because the as the osmolality of the composition is at least 200mOsmol and sodium chloride is prima facie obvious to adjust the amount of sodium chloride within its conventional ranges for osmolality as addressed by Si et al. to arrive at the desired concentration/osmolality values with a reasonable expectation of  success absent evidence for the claimed amount. 

Claims 1-4, 6, 9-12, 17-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ousler, III et al. (U.S. Pat. Pub. 2007/0254841) as evidenced by South African Electronic Package Inserts (REFRESH TEARS Lubricating Eye Drops) and Pflugfelder et al. (Dry eye: Inflammation of the Lacrimal Functional Unit-Basics).
Rejection:
Ousler, III et al. teaches a composition for treating dry eye and increasing tear film break up time comprising a NSAID and a tear substitute (Abstract, claims 1-5, 8, 12, [paragraph 4]). The composition can be administered with 1-2 drop of the solution to the affected eye [35]. Signs and symptoms of dry eye include blurry vision and decreased tear film break up time [2] wherein treatment of dry eye intrinsically improves these symptoms. Dry eye is also known to present with inflammation and ocular pain as evidenced by Pflugfelder et al. 
    PNG
    media_image1.png
    227
    387
    media_image1.png
    Greyscale
 (second 
The NSAIDS of Ousler, III et al. include ketorolac tromethamine (claimed, exemplified) and the effective amount for ketorolac is from about 0.05 to about 0.5% ([23-24], claim 1, 3-5, 12, 14). The examples used Acular® which contains ketorolac tromethamine (drug 0.5% falling within about 0.45%), sodium chloride (tonicity agent), purified water (carrier), and hydrochloric acid and/or sodium hydroxide (known pH adjusters – see Allergan® insert from www.Drugs.com).
The tear substitutes are known in the art and include polymers like carboxymethylcellulose [26] and Refresh® artificial tears (claimed, exemplified ([28], claim 8) which is known to contain carboxymethylcellulose sodium at 0.5% in purified water (5mg/ml, as evidenced by the REFRESH TEARS Lubricating Eye Drops package insert, by South African Electronic Package Inserts). 
The example of Ousler combines the Acular® and the Refresh tears together to form the composition (has ketorolac tromethamine, carboxymethylcellulose, sodium chloride, hydrochloric acid and/or sodium hydroxide, and purified water).
The composition can comprise conventional buffers, pH adjusters, and tonicity agents such as sodium chloride, citric acid, potassium citrate [37-39], and hydrochloric acid and/or sodium hydroxide (Acular® [63]). The amount of buffer is from about 0.05-2.5%, osmolality is from about 225-400mOsm/kg, and the pH is more preferably from about 6.5-7.8 [38-39]. Ousler also teaches that the dosage regimes should be adjusted according to the individual need and this will vary depending on various factors including the symptoms, age, and severity of the disorder, degree of comfort desired 
While Ousler et al. does not expressly exemplify the ketorolac tromethamine with Refresh at about 0.45% (includes 0.5%), Ousler does exemplify the ketorolac with Refresh and expressly teach that the effective amount for ketorolac is from about 0.05 to about 0.5%, wherein it embraces the claimed value and would be prima facie obvious to optimize within the taught range and arrive at the claimed value with a reasonable expectation of success as a means of attaining the desired therapeutic profile absent evidence of criticality for the claimed amount. It is noted that the claims recite a desired comparative profile against a different composition wherein when the ketorolac availability and therapeutic effectiveness (i.e. less inflammation/hyperemia) would be expected to be the same as the therapeutic profile of the applied formulation is a direct result of as the structural components of the composition and the mode of administration which are met by the prior art above which includes the incorporation of a known thickener (CMC) which increases the thickness and duration of the composition on the eye (thicker), whereby any component that materially affects the mode of administration or the composition being administered would have to be present in the claims to be commensurate in scope. 
While Ousler et al. does not expressly recite the dosing twice daily, Ousler does expressly teach that dosing will vary depending the individual need and various factors and that dosages can be in a single dose (one dose) or in divided doses [55]; wherein Ousler implicitly teaches at least two doses (divided dose is at least two) wherein it would be prima facie obvious at the time of the claimed invention to adjust the . 

Claims 5, 14, 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ousler, III et al. (U.S. Pat. Pub. 2007/0254841) as evidenced by South African Electronic Package Inserts (REFRESH TEARS Lubricating Eye Drops) and Pflugfelder et al. (Dry eye: Inflammation of the Lacrimal Functional Unit-Basics) as applied to claims 1-4, 6, 9-12, 17-23 above, in view of Chang et al. (U.S. Pat. 7045121).
Rejection:
	The teachings of Ousler as evidenced by South African Electronic Package Inserts and Pflugfelder are addressed above.
	Ousler as evidenced by South African Electronic Package Inserts and Pflugfelder does not expressly teach the incorporation of a mixture of MCMC with HCMC, but does teach the inclusion of CMC.
Chang et al. teaches that a mixture of different molecular weights of the polyanionic component such as HCMC and MCMC, provides better lubrication to the eye and useful for dry eye,  including  HCMC at 0.35% and MCMC at 0.65% (Col. 1 line 50-Col. 2 line 13, Examples 1-4).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to incorporate a mixture of HCMC with MCMC, as suggested by Chang, and produce the instant invention as it is prima facie obvious to incorporate a mixture of the HCMC and MCMC such as the demonstrated mixture of 0.35% HCMC and 0.65% MCMC as it improves lubrication for dry eye, with the . 

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ousler, III et al. (U.S. Pat. Pub. 2007/0254841) as evidenced by South African Electronic Package Inserts (REFRESH TEARS Lubricating Eye Drops) and Pflugfelder et al. (Dry eye: Inflammation of the Lacrimal Functional Unit-Basics) as applied to claims 1-4, 6, 9-12, 17-23 above, in view of Harting et al. (U.S. Pat. 4522829).
Rejection:
	The teachings of Ousler as evidenced by South African Electronic Package Inserts and Pflugfelder are addressed above.
Ousler as evidenced by South African Electronic Package Inserts and Pflugfelder does not expressly teach the incorporation of sodium citrate dihydrate (sodium citrate), but does teach the inclusion of buffers such as citric acid and its salts like potassium citrate for the solution from about 0.05-2.5%.
Harting et al. teaches that sodium borate, boric acid, trisodium citrate (also known as sodium citrate dihydrate) are all known functionally equivalent ophthalmic buffers (Col. 3 line3-7).  
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to incorporate trisodium citrate, as suggested by Harting, prima facie obvious with a reasonable expectation of success absent evidence of criticality for the claimed buffer. It would also be obvious to optimize the amount of buffer within the taught range to arrive at the claimed value as a means of attaining the desired profile and pH with a reasonable expectation of success; absent evidence of criticality for the exact amount recited.  

Claims 25-26, 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ousler, III et al. (U.S. Pat. Pub. 2007/0254841) as evidenced by South African Electronic Package Inserts (REFRESH TEARS Lubricating Eye Drops) and Pflugfelder et al. (Dry eye: Inflammation of the Lacrimal Functional Unit-Basics) in view of Harting et al. (U.S. Pat. 4522829) as applied to claim 15 above, further in view of Si et al. (U.S. Pat. 7141607).
Rejection:
The teachings of Ousler as evidenced by South African Electronic Package Inserts and Pflugfelder and in view of Harting are addressed above. 
While Ousler as evidenced by South African Electronic Package Inserts and Pflugfelder and in view of Harting does not expressly teach the exact claimed values for the sodium chloride, but it does teach the osmolality range to be from about 225-400mOsm and the inclusion of sodium chloride as a tonicity/osmolality agent (Ousler [39]), and exemplifies its inclusion (Ousler, Example 1). 
Si et al. teaches that the osmotic pressure (osmolality) of ophthalmic composition are known to be adjusted between about 40-about 400mOsm, and is achieved by 
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to incorporate sodium chloride at the claimed amount, as suggested by Si et al., and produce the instant invention. 
One of ordinary skill in the art would have been motivated to do this because the  osmolality of the composition is taught be from about 225-400mOsm and sodium chloride is expressly taught/exemplified for the composition as a tonicity/osmolality agent, wherein it is prima facie obvious to adjust the amount of sodium chloride within its conventional ranges for osmolality as addressed by Si et al. to arrive at the desired concentration/osmolality values with a reasonable expectation of  success absent evidence for the claimed amount. 

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ousler, III et al. (U.S. Pat. Pub. 2007/0254841) as evidenced by South African Electronic Package Inserts (REFRESH TEARS Lubricating Eye Drops) and Pflugfelder et al. (Dry eye: Inflammation of the Lacrimal Functional Unit-Basics) and in view of Harting et al. (U.S. Pat. 4522829) and Si et al. (U.S. Pat. 7141607 as applied to claims 25-26, 28-29 above, further in view of Chang et al. (U.S. Pat. 7045121).
Rejection:
	The teachings of Ousler as evidenced by South African Electronic Package Inserts and Pflugfelder and in view of Harting and Si are addressed above.

Chang et al. teaches that a mixture of different molecular weights of the polyanionic component such as HCMC and MCMC, provides better lubrication to the eye and useful for dry eye,  including  HCMC at 0.35% and MCMC at 0.65% (Col. 1 line 50-Col. 2 line 13, Examples 1-4).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to incorporate a mixture of HCMC with MCMC, as suggested by Chang, and produce the instant invention as it is prima facie obvious to incorporate a mixture of the HCMC and MCMC such as the demonstrated mixture of 0.35% HCMC and 0.65% MCMC as it improves lubrication for dry eye,  with the composition comprising CMC which is also for dry eye (0.35% of 0.5% CMC is 0.175% HCMC), each of which is taught by prior art to be useful for same purpose (dry eye) with a reasonable expectation of success as it is desirable to have and produce a composition comprising many components which have desirable effects for treating the dry eye condition resulting in their combined effect. It is noted that when the same components are administered, the same effects intrinsically occur. 


Conclusion
Claims 1-29 are rejected.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI G HUANG/Primary Examiner, Art Unit 1613